

115 S386 IS: Judgment Fund Transparency and Terrorism Financing Prevention Act of 2017
U.S. Senate
2017-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 386IN THE SENATE OF THE UNITED STATESFebruary 15, 2017Mr. Lankford (for himself, Mrs. Fischer, Mr. Cruz, and Mr. Inhofe) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 31, United States Code, to provide for transparency of payments made from the
			 Judgment Fund.
	
 1.Short titleThis Act may be cited as the Judgment Fund Transparency and Terrorism Financing Prevention Act of 2017.
		2.Judgment Fund
			 transparency
			(a)Transparency
 requirementSection 1304 of title 31, United States Code, is amended by adding at the end the following:
				
 (d)(1)Unless the disclosure of such information is otherwise prohibited by law or court order, the Secretary of the Treasury shall make available to the public on a website, as soon as practicable, but not later than 30 days after the date on which a payment under this section is tendered on or after January 1, 2016, the following information with regard to that payment:
 (A)The name of the specific agency or entity whose actions gave rise to the claim or judgment.
 (B)The name of the plaintiff or claimant.
 (C)The name of counsel for the plaintiff or claimant. (D)The amount paid representing principal liability, and any amounts paid representing any ancillary liability, including attorney fees, costs, and interest.
 (E)A brief description of the facts that gave rise to the claim. (F)The name of the agency that submitted the claim.
 (G)Any information available on reports generated by the Judgment Fund Payment Search administered by the Treasury Department.
 (2)In addition to the information described in paragraph (1), if a payment under this section is made to a foreign state on or after January 1, 2016, the Secretary of the Treasury shall make available to the public in accordance with paragraph (1), the following information with regard to that payment:
 (A)A description of the method of payment. (B)A description of the currency denominations used for the payment.
 (C)The name and location of each financial institution owned or controlled, directly or indirectly, by a foreign state or an agent of a foreign state through which the payment passed or from which the payment was withdrawn, including any financial institution owned or controlled, directly or indirectly, by a foreign state or an agent of a foreign state that is holding the payment as of the date on which the information is made available.
 (3)In this subsection, the term foreign state has the meaning given the term in section 1603 of title 28. (e)Except with regard to children under 18, the disclosure of information required in this section shall not be considered a clearly unwarranted invasion of personal privacy for purposes of section 552 of title 5 (commonly known as the Freedom of Information Act).
 (f)No payment may be made under this section to a state sponsor of terrorism, as defined in section 1605A(h) of title 28..
 (b)ImplementationThe Secretary of the Treasury shall carry out the amendment made by this section not later than 60 days after the date of enactment of this Act.